UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   12/09/2019
---------------------------------------------------------------X
                                                               :
EDWARD OPINALDO,                                               :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
                  -against-                                    :   19-CV-8788 (LAK) (JLC)
                                                               :
SPRING LONDON LTD.                                             :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       By Order of Reference dated October 3, 2019 (Dkt. No. 6), Judge Kaplan
referred this case to me for general pre-trial supervision. On July 24, 2019,
Plaintiff filed an affidavit of service indicating that Defendant had been served on
September 26, 2019 (Dkt. No. 5). Defendant’s answer (or other response) was thus
due on October 17, 2019. As more than a month has passed without an answer (or
other response), Plaintiff is hereby directed to file a motion for default judgment
pursuant to Rule 55 of the Federal Rules of Civil Procedure made returnable before
Judge Kaplan by January 9, 2020. Failure to file default papers by the court
deadline may result in dismissal of this action for failure to prosecute.

        SO ORDERED.

Dated: December 9, 2019
       New York, New York
